Exhibit 10.2

EXECUTION COPY

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is hereby made between USA Technologies,
Inc., a Pennsylvania corporation (“Company”), and Sean Feeney (“Executive”).
Each of Company and Executive is a “Party” to this Agreement, and collectively
are the “Parties” to this Agreement.

RECITALS

A.    The Company is engaged in the business of cashless payments processing
(“Business”).

B.    The Company desires to employ Executive and Executive desires to accept
such employment with the Company effective as of 5:00 p.m. local time on May 8,
2020 (“Effective Date”), subject to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, upon the foregoing premises, and for good and valuable
consideration, the Company and Executive, intending to be legally bound, agree
as follows:

1.    Employment. Effective as of the Effective Date, the Company shall employ
Executive, and Executive shall accept such employment and perform services for
the Company, upon the terms and conditions set forth in this Agreement.

2.    Term of Employment. The term of Executive’s employment under this
Agreement with the Company shall be for the period commencing on the Effective
Date and continuing until terminated in accordance with Section 8 hereof. The
period of Executive’s employment under this Agreement shall be the “Employment
Term”.

3.    Position and Duties.

(a)    Employment with the Company. While Executive is employed by the Company
during the Employment Term, Executive shall hold the position of Chief Executive
Officer and shall report to the Company’s Board of Directors (“Board”). All
employees of the Company and its Affiliates will report to Executive or his
designee (except that the Company’s internal audit function and other functions
as appropriate may report directly to the Board or a committee thereof, as the
Board may direct). Executive shall be appointed to the Board as soon as
practicable following the Company’s 2020 Annual Meeting of Shareholders (or as
soon thereafter as the Company’s bylaws will permit). Executive shall perform
such duties and responsibilities for the Company and its Affiliates consistent
with his positions and as may otherwise be established from time to time by the
Board, but in all cases consistent with the duties and responsibilities
associated with the chief executive officer position for companies of comparable
size and nature. Such duties and positions may include service as an officer or
director of the Company or its Affiliates, which duties shall be performed
without additional compensation. For purposes of this Agreement, “Affiliate”
means an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, or an
unincorporated organization, that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.



--------------------------------------------------------------------------------

(b)    Performance of Duties and Responsibilities. During the Employment Term
Executive shall serve the Company faithfully and to the best of his ability and
shall devote his full working time, attention and efforts to the business of the
Company. Executive will follow and comply with applicable policies and
procedures adopted by the Company from time to time, including without
limitation the Company’s Code of Business Ethics and other policies relating to
business ethics, conflict of interest, non-discrimination and non-harassment,
confidentiality and protection of trade secrets. Executive will not engage in
other employment or other material business activity. During his employment with
the Company, Executive may participate (i) in civic, religious and charitable
activities and personal investment activities, in each case subject to Board
approval and (ii) as a member of the board of directors (or similar governing
body) of up to two (2) outside companies identified to the Board (with any
further such outside positions to be subject to pre-approval by the Board in its
discretion), in each case to a reasonable extent, so long as such activities do
not interfere with the performance of his duties and responsibilities hereunder
nor conflict with Executive’s obligations hereunder (including, without
limitation, Executive’s obligations under Section 10 below).

(c)    Work Location. During the Employment Term, Executive’s primary places of
work will be Malvern, Pennsylvania and Alpharetta, Georgia.

4.    Compensation.

(a)    Base Salary. During the Employment Term, the Company shall pay to
Executive a base salary for services at the annual rate of $450,000 (“Base
Salary”), which Base Salary shall be paid in accordance with the Company’s
normal payroll procedures and policies, as such procedures and policies may be
modified from time to time. The Base Salary shall be reviewed and adjusted in
the sole discretion of the Board’s Compensation Committee (“Committee”).

(b)    Annual Incentive Compensation. For the fiscal year that begins July 1,
2020 and each fiscal year thereafter, Executive will be eligible to earn an
annual incentive bonus with a target opportunity equal to 100% of Executive’s
Base Salary (the “Target Bonus”), and a maximum award percentage of 150% of the
Target Bonus, pursuant to the terms and conditions of the Company’s Annual
Incentive Plan (“AIP”) as in effect during the applicable period. Executive’s
AIP bonus for fiscal year 2021 will be a minimum of 50% of target. For fiscal
years during the Employment Term following fiscal 2021, Executive’s AIP bonus
earned shall be calculated based on the terms for the AIP in effect for the
applicable year and as determined in the sole discretion of the Committee.
Notwithstanding anything to the contrary in the foregoing, no bonus will be due
or paid for the fiscal year that ends June 30, 2020, whether under the AIP or
otherwise. Except as otherwise expressly set forth in this Agreement, Executive
must be employed on the date of payment to be eligible to receive any annual
incentive bonus in respect of an applicable fiscal year.

(c)    Equity Award. As of the first business day of Executive’s employment with
the Company, the Company will award Executive one million stock options with an
exercise price equal to the closing price of the common stock of the Company on
the grant date (“Equity Award”). The Equity Award will be eligible to vest over
the four-year period following the grant date, with 50% of the Equity Award
eligible to vest in four equal installments on each anniversary of the grant
date, and the remaining 50% of the Equity Award eligible to vest based upon
achievement of

 

2



--------------------------------------------------------------------------------

performance targets to be established by the Board. The Equity Award shall be
subject to the terms and conditions of a stock option award agreement approved
by the Board or a sub-committee thereof (the “Award Agreement”). Executive shall
be eligible to receive additional future grants of equity and/or equity-based
awards in the sole discretion of the Committee and the Board under the Company’s
then-current equity plan, subject to the terms and conditions of such plan and
an award agreement issued thereunder (including, without limitation, vesting and
forfeiture conditions).

(d)    Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in each employee benefit plan and program of the
Company, including health, dental, vision, long-term disability and life
insurance, and deferred compensation plans, and annual executive physical
examinations, to the extent that Executive meets the eligibility requirements
for such individual plan or program. The benefit programs may be changed,
amended, or terminated from time-to-time in the discretion of the Company, and
the Company makes no assurances of the continuation of any particular benefit
plans or programs.

(e)    Paid Time Off. During the Employment Term, Executive will be entitled to
15 business days of paid time off during each year of service with the Company,
to be accrued and used in accordance with the Company’s policies as in effect
from time to time. Employee will use paid time off at times and in a manner so
as to minimize disruption to the operations of the Company.

(f)    Expenses. During the Employment Term, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket business, travel and
entertainment expenses incurred by him in the performance of his duties and
responsibilities hereunder, subject to the Company’s normal policies and
procedures for expense verification and documentation. Extraordinary and
recurring expenses will require prior authorization from the Compensation
Committee of the Board.

5.    Confidential Information.

(a)    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information in any form related to the
Business, that the Company has not made public and that is not generally known
to the public, including, without limitation, information relating to the
operations, research, development, manufacturing, accounting, purchasing,
finances, forecasting, performance, engineering, human resources, customers,
vendors, sales, marketing, strategy, future plans and other proprietary matters
of the Company and its Affiliates, and information that is entrusted to the
Company or its Affiliates in confidence by third parties (“Confidential
Information”).

(b)    Duty Not to Disclose. During Executive’s employment with the Company and
at all times thereafter, except as expressly permitted by the Board in writing,
Executive shall keep confidential and not disclose, divulge, furnish or make
accessible to anyone or use in any way or form, other than in the ordinary
course of the business of the Company, any Confidential Information. Executive
shall take reasonable steps to protect the confidentiality of Confidential
Information and shall refrain from any acts or omissions that would reduce the
value of Confidential Information to the Company or any of its Affiliates.

(c)    Acknowledgement. Executive acknowledges that the Confidential Information
constitutes a unique and valuable asset of the Company and its Affiliates and
represents a substantial investment of time and expense by the Company and its
Affiliates, and that any

 

3



--------------------------------------------------------------------------------

disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company and its Affiliates. The Parties acknowledge and agree that Executive’s
obligations under this Agreement to maintain the confidentiality of the
Confidential Information are in addition to any obligations of Executive under
applicable statutory or common law.

(d)    Exceptions. The foregoing obligations of confidentiality shall not apply
to any Confidential Information to the extent that it (i) is now or subsequently
becomes generally publicly known or generally known in the industry in which the
Company operates in the form in which it was obtained from the Company (or its
applicable Affiliate), (ii) is independently made available to Executive in good
faith by a third party who has not violated an obligation of confidentiality to
the Company or any of its Affiliates, or (iii) is required to be disclosed by
legal process, but solely for such purpose and in which case before making any
disclosure Executive shall first notify the Company that he believes he is
required to disclose Confidential Information pursuant to legal process and
allow the Company reasonable time to oppose such disclosure. Notwithstanding any
other provision of this Agreement, Executive understands that he may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (x) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney
if such disclosure is made solely for the purpose of reporting or investigating
a suspected violation of law or for pursuing an anti-retaliation lawsuit; or
(y) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal and Executive does not disclose the trade secret
except pursuant to a court order. In addition, nothing in this Agreement shall
prohibit Executive from reporting possible violations of federal law or
regulation to or otherwise cooperating with or providing information requested
by any governmental agency or entity, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any agency Inspector General, or making other disclosures or receiving an award
for information provided to any governmental agency or entity, in each case that
are protected under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures described in the preceding sentence and is not required
to notify the Company that Executive has made such reports or disclosures.

6.    Ventures. If, during Executive’s employment with the Company, Executive is
engaged in or associated with the planning or implementation of any project,
program or venture involving the Company (or any of its Affiliates) and a third
party or parties, all rights in such project, program or venture shall belong to
the Company. Except as approved in writing by the Board, Executive shall not be
entitled to any interest in any such project, program or venture or to any
commission, finder’s fee or other compensation in connection therewith, other
than the compensation to be paid to Executive by the Company as provided herein.
Executive shall have no interest, direct or indirect, in any customer or
supplier that conducts business with the Company (or any of its Affiliates),
unless such interest has been disclosed in writing to and approved by the Board
in writing before such customer or supplier seeks to do business with the
Company (or any of its Affiliates). Ownership by Executive, as a passive
investment, of less than 1.0% of the outstanding shares of any class of stock
that is regularly traded on a recognized domestic or foreign securities exchange
or over-the-counter market shall not constitute a breach of this Section 6.

 

4



--------------------------------------------------------------------------------

7.    Patents, Copyrights and Related Matters.

(a)    Disclosure and Assignment. Executive shall immediately disclose to the
Company any and all improvements, discoveries, processes, know-how,
trade-secrets and inventions (“Discoveries”) that Executive may conceive and/or
reduce to practice individually or jointly or commonly with others while he is
employed with the Company or any of its Affiliates. Executive agrees to assign
and does hereby immediately assign, transfer and set over to the Company his
entire right, title and interest in and to any and all Discoveries, and in and
to any and all intellectual property rights thereto. Executive agrees to execute
all instruments deemed necessary by the Company to protect and perfect rights in
and to the Discoveries. This Section 7(a) shall not apply to any Discoveries for
which no equipment, supplies, facilities, confidential, proprietary or secret
knowledge or information, or other trade secret information of the Company or
any of its Affiliates was used and that was developed entirely on Executive’s
own time, and (i) that does not relate (A) directly to the business of the
Company or any of its Affiliates, or (B) to the Company’s or any Affiliate’s
actual or demonstrably anticipated research or development, or (ii) that does
not result from any work performed by Executive for the Company or any of its
Affiliates.

(b)    Copyrightable Material. Executive agrees to assign and does hereby assign
to the Company all right, title and interest in all copyrightable material
(including intellectual property rights therein) that Executive conceives or
originates individually or jointly or commonly with others, and that arise
during his employment with the Company or any of its Affiliates and out of the
performance of his duties and responsibilities under this Agreement. Executive
shall execute any and all papers and perform all other acts necessary to assist
the Company to obtain and register copyrights on such materials. Where
applicable, works of authorship created by Executive for the Company or any of
its Affiliates in performing his duties and responsibilities hereunder shall be
considered “works made for hire,” as defined in the U.S. Copyright Act.

8.    Termination of Employment.

(a)    Executive’s employment with the Company and the Employment Term shall
terminate immediately upon:

(i)    Executive’s receipt of written notice from the Company of the termination
of Executive’s employment with or without Cause (or effective on such later date
specified in such written notice from the Company);

(ii)    Executive’s abandonment of employment or resignation with or without
Good Reason;

(iii)    Executive’s Disability (as defined below); or

(iv)    Executive’s death.

(b)    The date upon which Executive’s termination of employment with the
Company is effective is the “Termination Date.” For purposes of Section 9 of
this Agreement only, with respect to the entitlement to and timing of any
payments thereunder, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Code”). Upon receipt of any notice from Executive of his intended
resignation, the Company may in its sole discretion relieve Executive of some or
all duties, responsibilities and/or positions hereunder.

 

5



--------------------------------------------------------------------------------

9.    Payments upon Termination of Employment.

(a)    Except as provided in Section 9(h) below, if Executive’s employment with
the Company is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then, subject to Section 9(g) below, and in addition to the
Earned Amounts (as defined below), the Company shall provide Executive:

(i)    Cash severance in an amount equal to the Base Salary in effect on the
Termination Date (without giving effect to any reduction that is the basis for
Executive’s resignation for Good Reason), payable in equal installments over the
twelve months following the effective date of the release described in
Section 9(g) in accordance with the Company’s regular payroll practices;
provided, that if the sixty (60) day period described in Section 9(g) spans two
calendar years, then such payments shall commence in the second calendar year
(and the first payment in such second calendar year shall include all payments
described in this clause (i) that would have been paid absent this proviso);

(ii)    Senior executive-level outplacement counseling and support services for
a period of up to twelve (12) months following the Termination Date, to be
provided through the Company’s then-current preferred provider of such services;
and

(iii)    If Executive is eligible for and takes all steps necessary to continue
his and his eligible dependent’s group health insurance coverage with the
Company following termination of employment with the Company, the Company will
pay for the COBRA premium costs for such coverage, at the same level of coverage
that was in effect as of the Termination Date, for a period of up to twelve
(12) months after the Termination Date, or such earlier date COBRA coverage is
no longer available to Executive under applicable law or plan.

(b)    If Executive’s employment with the Company is terminated for any reason
other than under circumstances provided in Section 9(a) above, the Company shall
pay to Executive or his beneficiary or his estate, as the case may be only any
accrued but unpaid Base Salary and the amount of any other benefits to which
Executive is legally entitled as of the Termination Date under the terms and
conditions of any benefit plans of the Company in which Executive is
participating as of the Termination Date (including, unless such termination of
employment is for Cause, any earned but unpaid AIP bonus for the prior fiscal
year) (“Earned Amounts”). For the avoidance of doubt, no severance or benefits
(other than the Earned Amounts) will be payable to Executive in connection with
a termination of employment by reason of: (i) Executive’s abandonment of his
employment or resignation other than for Good Reason; (ii) termination of
Executive’s employment by the Company for Cause; or (iii) Executive’s death or
Disability. The foregoing terms do not waive or compromise or limit any other
rights of the Company that may arise from Executive’s conduct that constitutes
Cause for termination.

(c)    “Cause” hereunder shall mean that one of the following events or
conditions has occurred during the Employment Term:

(i)    willful act or acts of dishonesty undertaken by Executive that result in

 

6



--------------------------------------------------------------------------------

substantial gain or personal enrichment of Executive at the expense of the
Company, or misappropriation of assets or business opportunities, embezzlement,
or fraud committed (or committed at the direction of) or attempted by the
Executive;

(ii)    unlawful conduct, gross misconduct, or gross negligence on Executive’s
part, that is or is reasonably likely to be injurious to the business, finances
or reputation of the Company;

(iii)    the conviction or indictment of Executive of, or plea of guilty or
no-contest by Executive to, a misdemeanor involving moral turpitude or a felony;

(iv)    willful failure or refusal by Executive to perform in any material
respect Executive’s duties and responsibilities to the Company; or

(v)    material breach by Executive of any terms, conditions or representations
of this Agreement, any other written agreement with the Company, or of any
written policies of the Company, which failure or breach, if curable, has not
been cured by Executive to the reasonable satisfaction of the Board within
thirty (30) days after written notice thereof to Executive from the Company.

Executive’s termination for Cause shall be effective when approved at a meeting
of the Board (excluding Executive) based upon its determination that Executive
engaged in an act or omission that constitutes Cause, and the Board shall cause
a written notice to Executive of that determination and of the consequent
termination of the Executive for Cause.

(d)    “Disability” hereunder shall have the meaning set forth in the Company’s
group long-term disability plan applicable to Executive for purposes of
eligibility for long-term disability benefits; provided, if no such plan or
definition exists, then “Disability” shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his position
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 60
days, or for more than 90 days during any 180-day period. A period of inability
shall be “uninterrupted” unless and until Executive returns to full-time work
for a continuous period of at least thirty 30 days.

(e)    “Good Reason” hereunder shall mean the occurrence of any of the following
without Executive’s consent and not caused by Executive:

(i)    the assignment of Executive to any position other than chief executive
officer, or any action that causes a material and continuing diminution in
Executive’s position, authority, duties or responsibilities as chief executive
officer, excluding any diminution attributable solely to the fact that the
Company is no longer a public company;

(ii)    any material reduction in Executive’s Base Salary or Target Bonus;

(iii)    any material breach of this Agreement by the Company, including but not
limited to a requirement that Executive report to anyone other than the Board or
the failure of any successor to all or substantially all of the business or
assets of the Company to assume this Agreement in writing (other than in the
case of merger by which transfer of this Agreement occurs by operation of law);
or

 

7



--------------------------------------------------------------------------------

(iv)    a requirement that Executive relocate his primary work location(s) by
more than 50 miles (and that increases Executive’s one-way commute to such
location(s));

provided, however, that such events shall constitute Good Reason only if :(A)
within thirty (30) days following the occurrence of an event claimed to
constitute Good Reason, Executive gives the Company written notice of such event
with an express contention that such event constitutes Good Reason under this
Agreement, (B) the Company fails to cure such event within thirty (30) days
after receipt of such written notice, and (C) the effective date of Executive’s
termination of employment is within ninety (90) days following expiration of
such cure period.

(f)    In the event of termination of Executive’s employment, the sole
obligation of the Company shall be its obligation to make the payments called
for by Section 9(a) or Section 9(b) hereof, as the case may be, and the Company
shall have no other obligation to Executive or to his beneficiary or his estate,
except as specifically provided under the terms of any employee benefit plans or
programs maintained by the Company in which Executive then participates or any
other written agreement between Executive and the Company.

(g)    Notwithstanding the foregoing provisions of this Section 9, the Company
shall not be obligated to make any payments to Executive under Sections 9(a) or
9(h) hereof unless Executive has signed, returned to the Company, and not
revoked a release of claims in favor of the Company in a form acceptable to the
Company, that has become fully effective and irrevocable in accordance with its
terms within sixty (60) days following the Termination Date, and Executive is in
material compliance with the terms of this Agreement and such release as of the
applicable payment dates.

(h)    Notwithstanding any other provision of this Agreement, if Executive’s
employment with the Company is terminated upon or within twenty-four (24) months
following a Change of Control either (i) by the Company without Cause or (ii) by
Executive for Good Reason, then, in addition to the Earned Amounts, and in lieu
of any payments or benefits under Section 9(a) above and subject to Section 9(g)
above, the Company shall pay to Executive an amount equal to the sum of
Executive’s annual Base Salary (without giving effect to any reduction that is
the basis for Executive’s resignation for Good Reason) plus the cash bonus paid
to Executive under the AIP for the last fiscal year of the Company completed
prior to the Termination Date, each as in effect as of the Termination Date.
Such amount shall be payable in a lump sum not later than 30 days following the
effective date of the release of claims provided in Section 9(g). In addition,
upon the occurrence of a Change of Control, any then-outstanding and unvested
portion of the Equity Award shall immediately vest, subject to Executive’s
continued employment with the Company as of immediately prior to the Change of
Control in accordance with the Award Agreement.

(i)    “Change of Control” shall have the meaning given to such term in the
Company’s 2018 Equity Incentive Plan, as amended (or any successor plan). With
respect to any amount that is non-qualified deferred compensation subject to
Section 409A that becomes payable upon or in connection with the occurrence of a
Change of Control, a transaction shall not be considered to constitute a Change
of Control unless it also constitutes a change in control event for purposes of
Section 409A, and any transaction that constitutes a change in control event for
purposes of Section 409A shall be considered a Change of Control.

(j)    Notwithstanding anything in this Agreement or any written or unwritten
policy of the Company to the contrary, (i) if it shall be determined that any
payment, benefit, or

 

8



--------------------------------------------------------------------------------

distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
any other agreement between the Company and Executive or otherwise (a “Payment”
or “Payments”), would constitute a parachute payment (“Parachute Payment”)
within the meaning of Section 280G of the Code and would, but for this
Section 9(j), be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Payments, a calculation shall be
made comparing (i) the Net Benefit (as defined below) to the Executive of the
Payments after payment of the Excise Tax to (ii) the Net Benefit to Executive if
the Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the Payments be reduced to the minimum extent
necessary to ensure that no portion of the Payments is subject to the Excise
Tax. “Net Benefit” shall mean the present value of the Payments net of all
federal, state, local, foreign income, employment and excise taxes. The Payments
shall be reduced in a manner that maximizes Executive’s economic position. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. Any
determination required under this Section 9(j), including whether any payments
or benefits are Parachute Payments, shall be made by a nationally-recognized
accounting firm retained by the Company after consultation with Executive and
his advisers. Executive shall provide the Company with such information and
documents as the Company may reasonably request to enable the accounting firm to
make the determination required by this Section 9(j).    The accounting firm’s
determination shall be final and binding on the Company and Executive.

10.     Non-Competition/Non-Solicitation. Executive acknowledges that the
Company has spent significant time, effort and resources protecting its
Confidential Information, including, without limitation, its trade secrets,
customer goodwill, and employee, supplier, and vendor relationships. During his
employment, Executive will have access to the Company’s Confidential
Information, and will have significant control and influence over the Company’s
customers, suppliers, vendors and employees. In order to protect the Company’s
Confidential Information, trade secrets, customer goodwill and the stability of
the Company’s workforce, and other legitimate business interests, Executive
agrees to the following covenants:

(a)    Non-Competition. During Executive’s employment with the Company or any
Affiliate and for a period of two (2) years following the termination of such
employment, whether initiated by Executive or the Company, Executive shall not,
either directly or indirectly on behalf of himself or any third party, own,
operate, lend money to, be a guarantor for, consult with, license intellectual
property to, render services as an employee or otherwise to, be a director or
officer of (or hold a position similar to a director or officer of), act as
agent for, or acquire or hold any interest in or otherwise invest in any person
or entity that engages in any business that competes with any segment, division
or portion of the Business or any other business then engaged in by the Company
or any Affiliates from time to time (including such products and services
similar to or competitive with any products or services being developed,
produced and/or sold by the Company or any of its Affiliates after the date of
this Agreement), in whole or in part, anywhere in the Restricted Area. For
purposes of this Agreement, “Restricted Area” means North America and any other
geographic location where the Company conducts the Business, or is actively
planning to conduct the Business, as of the Termination Date.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Section 10(a) prohibits or
otherwise restricts Executive from (i) passively owning or holding less than 1%
of the outstanding shares of any class of stock that is regularly traded on a
recognized domestic or foreign securities exchange or over the counter market,
(ii) investing in hedge or private equity funds or other similar alternative
investment vehicles as long as such investment represents less than 2% of the
equity interests in any such fund or vehicle and Executive does not play any
active role in the activities of the fund or vehicle, (iii) providing services
to an entity that does compete with the Business within the meaning of the
foregoing paragraph as long as the competitive lines of business represent in
the aggregate less than 10% of the revenue of such entity and Executive does not
supervise such lines of business at less than two levels above the active
day-to-day operations of the lines of business that compete with the business of
the Company, or (iv) providing services to an entity that does compete with the
Business in excess of the revenue threshold set forth in sub-clause (iii),
provided that Executive is employed in a division, unit or operating segment of
such business that is not directly or indirectly involved in any competitive
line of business, Executive has no supervisory or operational responsibility for
such competitive line(s) of business, and Executive and the new employer each
provide written assurances reasonably satisfactory to the Company describing
Executive’s expected role and confirming that Executive will not have
involvement in or responsibility for such competitive line(s) of business.

(b)    Non-Solicitation of Customers and Suppliers. During Executive’s
employment with the Company or any Affiliate and for a period of two (2) years
following the termination of such employment, whether initiated by Executive or
the Company, Executive shall not, either directly or indirectly on behalf of
himself or any third party: (i) call on or solicit any customers or prospective
customers for the purpose of marketing or selling any products or services that
are directly competitive with products or services offered by the Company and
its Affiliates, or for the purpose of diverting to a competitor of the Company
and its Affiliates any business from the Company or any of its Affiliates;
(ii) persuade or attempt to persuade, or induce or attempt to induce, any actual
or prospective customer, or actual client, vendor, service provider, supplier,
contractor or any other person having material business dealings with the
Company or any of its Affiliates to cease doing business or otherwise
transacting business with the Company or any of its Affiliates or to reduce the
amount of business it conducts or will conduct with the Company; (iii) call on
or solicit any material suppliers of the Company or any of its Affiliates; or
(iv) otherwise interfere with the relationship between the Company or any
Affiliate and its actual or prospective customers, or clients, vendors, service
providers, or suppliers. Executive acknowledges that the Company has invested
material time and resources in the identification and qualification of its
customers and/or suppliers and that the identity, nature and details of its
relationships with customers and/or suppliers are unique and proprietary. For
purposes of this Agreement, a “prospective customer” means (i) any person
solicited by Executive on behalf of the Company for any purpose relating to the
Business at any time during Executive’s employment with the Company, and in the
case of termination, within the twelve (12) month period immediately preceding
the Termination Date and (ii) any person solicited by the Company with
Executive’s knowledge for any purpose relating to the Business at any time
during Executive’s employment with the Company, and in the case of termination,
within the twelve (12) month period immediately preceding the Termination Date.

(c)    Non-Solicitation/No-Hire of Employees. During Executive’s employment with
the Company or any Affiliate and for a period of two (2) years following the
termination of such employment, whether initiated by Executive or the Company,
Executive shall not, either directly or indirectly on behalf of himself or any
third party, hire, employ, engage, or attempt to

 

10



--------------------------------------------------------------------------------

employ or engage any individual who is then a director or officer (or individual
holding a similar position) or employee of the Company or any of its Affiliates,
or who at any time during the one-year period prior to the Termination Date was
an employee of the Company or any Affiliate, or otherwise solicit, request,
advise or induce any such employee of the Company or any Affiliate to terminate
or otherwise adversely change its relationship with the Company or any
Affiliate. The foregoing will not prohibit Executive from (i) soliciting or
hiring any individual who served at any time during the Employment Term as
Executive’s personal secretary and/or assistant, (ii) following Executive’s
termination from employment with the Company, serving solely as a reference for
any employee of the Company as long as in serving as a reference Executive does
not take any actions that encourages such employee to terminate the employee’s
employment with the Company, (iii) encouraging an employee to leave employment
with the Company in the good faith performance of Executive’s duties to the
Company, for example, as part of Executive’s responsibility to terminate an
employee’s employment, or (iv) general advertisement or solicitation for
employment that is not specifically directed at employees of the Company
(provided, Executive does not hire such a person).

(d)    Reasonableness of Covenants. Executive agrees that the scope and duration
of Section 10 are reasonable and necessary to protect the Company’s legitimate
business interests. If, at any time, any term or provision contained in
Section 10 is finally adjudicated by a court or arbitrator of competent
jurisdiction as invalid or unenforceable, the Parties hereby agree that the
court or arbitrator making this determination will have the power to reform the
scope and/or duration of the term or provision to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable which comes closest to
expressing the intention of the invalid or unenforceable term or provision; and
that such reformation will not impact the other provisions of this Agreement and
will be enforceable as so modified.

11.    Non-Disparagement. During Executive’s employment with the Company or any
Affiliate and at all times thereafter, to the fullest extent permitted by law,
Executive shall not make any statement that is disparaging or reflects
negatively upon the Company or its Affiliates, or any of their officers,
directors or employees, to, or that is likely to come to the attention of,
(a) any customer, vendor, supplier, distributor or other trade related business
relation of the Company or any of its Affiliates, (b) any employee of the
Company or its Affiliates, or (c) the media, or any member thereof. Nothing in
this Section 11 shall or shall be deemed to prevent or impair Executive from
(i) pleading or testifying, to the extent that he or she reasonably believes
such pleadings or testimony to be true, in any legal or administrative
proceeding if such testimony is compelled or requested, (ii) otherwise complying
with legal requirements, (iii) enforcing any rights under this Agreement, or
(iv) taking any action Executive in good faith believes to be necessary or
appropriate in fulfilling his fiduciary responsibilities to the Company or any
Affiliate.

12.    Other Post-Termination Obligations.

(a)    Resignation from Positions. Immediately upon termination of Executive’s
employment with the Company for any reason, Executive will resign from all
positions then held as a director, officer or employee of the Company or its
Affiliates.

(b)    Return of Property. Upon termination of his employment with the Company,
or at such earlier time requested by the Company, Executive shall promptly
deliver to the Company any and all records and property of the Company or its
Affiliates in his possession or under his control, including without limitation
manuals, books, blank forms, documents, letters, memoranda,

 

11



--------------------------------------------------------------------------------

notes, notebooks, reports, printouts, computer disks, computer tapes, source
codes, data, digital media, tables or calculations and all copies thereof,
documents that in whole or in part contain any trade secrets or confidential,
proprietary or other secret information of the Company or any of its Affiliates,
and all copies thereof, and keys, vehicles, access cards, access codes,
passwords, credit cards, personal computers, telephones and other electronic
equipment belonging to the Company or any of its Affiliates; provided, however,
that Executive may retain a copy of information solely relating to his personal
employment terms and arrangements with the Company.

(c)    Cooperation. Following termination of Executive’s employment with the
Company for any reason, Executive will, upon reasonable request of the Company
or its designee, respond to inquiries and cooperate with the Company in
connection with the transition of his duties and responsibilities for the
Company; consult with the Company regarding business matters that he was
directly and substantially involved with while employed by the Company; and be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that Executive then has or may have knowledge of by virtue of his
employment by or service to the Company or any of its Affiliates. In connection
with such cooperation requested by the Company, the Company shall reimburse
Executive for reasonable out-of-pocket costs incurred as a result of his
compliance with his obligations.

(d)    Indemnification. Executive shall be entitled to indemnification to the
fullest extent permitted by the Company’s governing documents and applicable
law. Upon termination of Executive’s employment, the Company will provide
indemnification and insurance defense in the same manner and to the same extent
as provided to other former officers and directors of the Company.

13. Remedies.

(a)    Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 5, 6, 7, 10, 11 or 12 hereof. Accordingly, in the
event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.

(b)    Dispute Resolution. Except as provided in the last sentence of this
Section 13(b), in the event of any dispute between Executive and the Company
relating to this Agreement or Executive’s employment hereunder, before
proceeding with any legal claim or process Executive agrees to first notify the
Board in writing of the existence and nature of the dispute and to enter into
discussions in good faith to resolve such dispute. In the event that the Parties
are unable to resolve such dispute within thirty (30) days after written notice
of the dispute was first given, either party may proceed with such claim in any
other manner permitted by law. This Section 13(b) does not affect any rights
that Executive or the Company may have in law or equity to immediately seek
emergency or temporary injunctive and other equitable relief.

14. Miscellaneous.

(a)    Taxes. The Company will deduct or withhold from any payment made or
benefit provided hereunder all federal, state and local taxes which the Company
is required or

 

12



--------------------------------------------------------------------------------

authorized by law to deduct or withhold therefrom or otherwise collect in
connection with the wages and benefits provided in connection with Executive’s
employment with the Company. This Agreement and the payments and benefits
provided hereunder are intended to satisfy, or be exempt from, the requirements
of Section 409A of the Code, including current and future guidance and
regulations interpreting such provisions (“Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Section 409A is applicable to this Agreement or the
payments or benefits provided hereunder, it is intended that this Agreement and
such payments and benefits comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A. Notwithstanding
anything in this Agreement to the contrary, this Agreement and the payments and
benefits provided hereunder shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, if and to the extent required to comply with Section 409A, (i) each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments; (ii) any expenses eligible for
reimbursement in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred, and the right to reimbursement shall not be subject
to liquidation or exchange for another benefit; and (iii) no payment or benefit
required to be paid under this Agreement on account of a termination of
Executive’s employment shall be made unless and until Executive incurs a
“separation from service” within the meaning of Section 409A. If Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i), then to the
extent necessary to avoid subjecting Executive to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable under
this Agreement during the six-month period immediately following a “separation
from service” within the meaning of Section 409A(a)(2)(A)(i) shall not be paid
during such period, but shall instead be accumulated and paid in a lump sum on
the first business day following the earlier of (a) the date that is six months
after the separation from service or (b) Executive’s death.

(b)    Jurisdiction and Venue. Executive and the Company consent to jurisdiction
of the courts of the State of Delaware and/or the federal district courts of the
District of Delaware for the purpose of resolving all issues of law, equity, or
fact, arising out of or in connection with this Agreement. Any action involving
claims for interpretation, breach or enforcement of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Delaware and hereby waives any
defense of lack of personal jurisdiction or inconvenient forum.

(c)    Waiver of Jury Trial. To the fullest extent permitted under applicable
law, Executive and the Company expressly waive any and all rights to a jury
trial with respect to any dispute arising out of or in connection with this
Agreement.

(d)    Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule, whether of the State of Delaware or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Delaware.

 

13



--------------------------------------------------------------------------------

(e)    Entire Agreement. This Agreement contains the entire agreement and
understanding of the Parties concerning the subject matter hereof. The Parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement that are not set forth herein.

(f)    Amendments. No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by the Parties hereto.

(g)    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(h)    Assignment. Neither party may, without the written consent of the other,
assign or delegate any of its rights or obligations under this Agreement, except
that the Company may, without the consent of Executive, assign or delegate any
of its rights or obligations under this Agreement to (i) any corporation or
other business entity with which the Company may merge or consolidate, (ii) any
corporation or other business entity to which the Company may sell or transfer
all or substantially all of its assets or capital stock or equity, or (iii) any
Affiliate. The Company shall require any successor to all or substantially all
of the business or assets of the Company to acknowledge and assume this
Agreement in writing. Upon such assignment and assumption, the Company shall be
discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the “Company” for purposes of all terms and
conditions of this Agreement, including this Section 14. If the Company fails to
obtain assumption of this Agreement from any successor in writing or by
operation of law, the Company will remain bound by this Agreement.

(i)    Representations, Warranties and Covenants. Executive hereby represents
and confirms that he is under no contractual or legal commitments that would
prevent him from fulfilling his duties and responsibilities as set forth in this
Agreement, including without limitation any employment, consulting,
confidentiality, non-competition, trade secret or similar agreement to which
Executive is a party, nor any judgment, order, decision or decree to which
Executive is subject. Executive warrants he is free to enter into this Agreement
and to perform the services contemplated herein. Executive is not currently (and
will not, to the best knowledge and ability of Executive, at any time during
employment with the Company be) subject to any conflicting agreement,
understanding, obligation, claim, litigation or condition from any third party.
Executive further agrees and covenants that he will not improperly use or
disclose in connection with Executive’s employment with the Company any
confidential, proprietary or trade secret information of any former employer or
third party, and will not bring onto Company premises or copy onto Company
equipment or systems any unpublished documents, data or information of any
former employer or third party.

(j)    Survival. The provisions of this Agreement that by their terms or
implications extend beyond the Employment Term, including without limitation
Sections 5, 6, 7, 9, 10, 11, and 12 of this Agreement, shall survive the
termination of the Employment Term and of Executive’s employment with the
Company for any reason.

(k)    Counterparts. This Agreement may be executed in two counterparts and
delivered by facsimile or other means of electronic communication, each of which
shall be deemed an original but both of which shall constitute but one
instrument.

 

14



--------------------------------------------------------------------------------

(l)    Notices. All notices, requests, demands or other communications required
by or otherwise with respect to this Agreement shall be in writing and shall be
deemed to have been duly given to the other party on the date delivered when
delivered personally, on the date delivered by email if receipt of the message
is acknowledged or proven, one (1) business day following the date when sent by
nationally recognized overnight delivery service for next business day delivery,
provided in each case such notice is properly addressed to the applicable
addresses set forth below (or such other address as such party may indicate by
notice given pursuant to this Section 14(l)):

If to the Company:

USA Technologies, Inc.

Attention: Chair, Board of Directors

Attention: General Counsel

100 Deerfield Lane, #300

Malvern, Pennsylvania 19355

Email: ___________________

If to Executive:

Sean Feeney

At the last known address in the personnel records of the Company.

Email: __________________

(m)    Severability. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and this Agreement shall be
unaffected and shall continue in full force and effect.

(n)    Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

Signature page follows

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date set forth above.

 

USA TECHNOLOGIES, INC.

/s/ Doug Bergeron

By: Doug Bergeron

Its: Chair, Board of Directors

 

EXECUTIVE

/s/ Sean Feeney

Sean Feeney

[Signature Page to Sean Feeney Employment Agreement]